Exhibit 10.5(f)
SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          SIXTH AMENDMENT, dated as of July 13, 2006 (this “Amendment”) to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as amended by
the First Amendment, dated as of August 18, 2005, the Second Amendment, dated as
of October 11, 2005, the Third Amendment, dated as of December 15, 2005, the
Fourth Amendment, dated as of April 18, 2006, the Fifth Amendment, dated as of
June 14, 2006, and as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement ”; unless otherwise noted herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement), among MAPCO EXPRESS, INC., a Delaware corporation
(the “Borrower ”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “ Lenders ”),
LEHMAN BROTHERS INC., as advisor, sole lead arranger and sole bookrunner (in
such capacity, the “Arranger ”), SUNTRUST BANK, as syndication agent (in such
capacity, the “Syndication Agent ”), BANK LEUMI USA, as co-administrative agent
(in such capacity, the “Co-Administrative Agent ”), and LEHMAN COMMERCIAL PAPER
INC., as administrative agent (in such capacity, the “Administrative Agent ”).
WITNESSETH:
          WHEREAS, the Borrower has requested that, pursuant to Section 2.26 of
the Credit Agreement, the Revolving Credit Facility be increased by an amount
equal to $50,000,000 to be used for general corporate purposes, including,
without limitation, to finance a portion of the consideration for the FAST
Acquisition or any other acquisition made by the Borrower, to repay the Fast
Acquisition Note, if executed, and to pay related fees and expenses;
          WHEREAS, the Lenders have agreed to permit the amount of the Revolving
Credit Facility to be increased on the terms and conditions set forth in this
Amendment and the Credit Agreement;
          WHEREAS, the Borrower requested the Lenders make certain other
amendments to the Credit Agreement on the terms and subject to the conditions
set forth herein; and
          WHEREAS, the Lenders have agreed to make such amendments solely upon
the terms and conditions provided for in this Amendment;
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “New Lender Supplement” and “Revolving Credit Commitment” in
their respective entireties and substituting in lieu thereof the following in
the appropriate alphabetical order:
          “New Lender Supplement”: with respect to each bank, financial
institution or other entity which shall become a Revolving Credit Lender
hereunder pursuant to Section 4 of the Sixth Amendment.
          “Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Letters
of Credit and Swing Line Loans, in an aggregate principal and/or face amount not
to exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to the Lender Addendum or New Lender
Supplement delivered by such Lender, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof and of the Sixth
Amendment. The aggregate amount of the Total Revolving Credit Commitments as of
the Sixth Amendment Effective Date is $120,000,000.
          (b) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions in the appropriate alphabetical order:
          “Sixth Amendment”: the Sixth Amendment to this Agreement, dated as of
July 13, 2006.
          “Sixth Amendment Effective Date”: the Sixth Amendment Effective Date
as defined in Section 5 of the Sixth Amendment, which date is July 13, 2006.
          3. Amendment to Schedule 1.1A (Mortgaged Property) and Schedule 1.1B
(Real Property) of the Credit Agreement. Schedules 1.1A and 1.1B of the Credit
Agreement are hereby amended by adding the information on Annex I (the “New
Mortgaged Properties ”) hereto to each of such Schedules.
          4. Revolving Credit Commitment Increase. (a) Any additional bank,
financial institution or other entity which the Borrower selects to offer
participation in the increased Total Revolving Credit Commitments and which
elects to become a party to the Amended Credit Agreement (as defined below) and
obtain a Revolving Credit Commitment in an amount so offered and accepted by it
shall execute a New Lender Supplement with the Borrower, the Administrative
Agent, the Swing Line Lender and the Issuing Lenders, substantially in the form
of Exhibit B (a “New Lender Supplement ”), whereupon such bank, financial
institution or other entity (herein called a “New Revolving Credit Lender ”)
shall become a Revolving Credit Lender for all purposes and to the same extent
as if originally a party to the Amended Credit Agreement and shall be bound by
and entitled to the benefits of the Amended Credit Agreement, provided that, the
Revolving Credit Commitment of any such New Revolving Credit Lender shall be in
an amount not less than $5,000,000.

2



--------------------------------------------------------------------------------



 



          (b) Any Revolving Credit Lender that elects to increase its Revolving
Credit Commitment shall execute a Revolving Credit Commitment Increase
Supplement with the Borrower, the Administrative Agent, the Swing Line Lender
and the Issuing Lenders, substantially in the form of Exhibit C (a “Commitment
Increase Supplement ”), whereupon such Revolving Credit Lender shall be bound by
and entitled to the benefits of the Amended Credit Agreement with respect to the
full amount of its Revolving Credit Commitment as so increased.
          (c) Additional Revolving Credit Loans made on or after the Sixth
Amendment Effective Date shall be made pro rata based on the Revolving Credit
Percentages in effect on and after the Sixth Amendment Effective Date. In the
event that on the Sixth Amendment Effective Date there is an unpaid principal
amount of Base Rate Loans, the Borrower shall make prepayments thereof and
borrowings of Base Rate Loans so that, after giving effect thereto, the Base
Rate Loans outstanding are held pro rata based on such new Revolving Credit
Percentages. In the event that on the Sixth Amendment Effective Date there is an
unpaid principal amount of Eurodollar Loans, the Borrower shall make prepayments
thereof and borrowings of Eurodollar Loans so that, after giving effect thereto,
the Eurodollar Loans outstanding are held pro rata based on such new Revolving
Percentages, together with any amounts payable pursuant to Section 2.19 of the
Amended Credit Agreement, if any. The Lenders (which are Revolving Lenders under
the Credit Agreement (prior to giving effect to this Amendment), the “Existing
Credit Agreement ”) hereby waive any requirements for notice of prepayment and
minimum amounts of prepayments of Revolving Credit Loans (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such notice or minimum amounts are required under the Existing Credit Agreement.
          (d) As of the Sixth Amendment Effective Date, the Total Revolving
Credit Commitments shall be increased from $70,000,000 to $120,000,000.
          5. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Sixth Amendment Effective Date ”) on which the following
conditions have been satisfied:
     (a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of the Borrower.
     (b) Acknowledgment and Consent. The Administrative Agent shall have
received an Acknowledgment and Consent, substantially in the form of Exhibit A
hereto, duly executed and delivered by each Guarantor.
     (c) New Lender Supplements and Commitment Increase Supplements. The
Administrative Agent shall have received (i) a New Lender Supplement,
substantially in the form of Exhibit B to the Sixth Amendment, duly executed and
delivered by each New Revolving Credit Lender, and (ii) a Commitment Increase
Supplement, substantially in the form of Exhibit C to the Sixth Amendment duly
executed and delivered by each Revolving Credit Lender increasing its Revolving
Credit Commitment pursuant to Section 4(b) hereof, representing additional
Revolving Credit Commitments in an aggregate amount equal to $50,000,000.

3



--------------------------------------------------------------------------------



 



     (d) Related Agreements. The Administrative Agent shall have received (in a
form reasonably satisfactory to the Administrative Agent), true and correct
copies, certified as to authenticity by the Borrower, of such documents or
instruments as may be reasonably requested by the Administrative Agent,
including, without limitation, a copy of any debt instrument, security agreement
or other material contract to which the Loan Parties may be a party.
     (e) Mortgages. The Administrative Agent shall have received a Mortgage
covering each of the New Mortgaged Properties.
     (f) Title Insurance; Flood Insurance. (i) If requested by the
Administrative Agent, the Administrative Agent shall have received, and the
title insurance company issuing the policy referred to in clause (ii) below (the
“Title Insurance Company ”) shall have received, maps or plats of an as-built
survey of the sites of the New Mortgaged Properties, dated a date reasonably
satisfactory to the Administrative Agent and the Title Insurance Company by an
independent professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and the Title Insurance Company, which maps or plats and
the surveys on which they are based shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Title Insurance Company and
which shall in any event be sufficient to enable the Title Insurance Company to
issue the title policies referred to below without the standard survey exception
and include therein all survey dependant endorsements reasonably requested by
the Administrative Agent.
     (ii) The Administrative Agent shall have received in respect of each New
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on such New Mortgaged Property free and clear of all defects and encumbrances,
except as disclosed therein and are determined by the Administrative Agent to be
acceptable; (D) name the Administrative Agent for the benefit of the Secured
Parties as the insured thereunder; (E) be in the form of ALTA Loan Policy — 1970
(Amended 10/17/70 and 10/17/84) (or equivalent policies); (F) contain such
endorsements and affirmative coverage as the Administrative Agent may reasonably
request and (G) be issued by title companies satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid.
     (iii) Subject to Section 7 below, the Administrative Agent shall have
received (A) a policy of flood insurance that (1) covers any parcel of improved
real property that is encumbered by any Mortgage to the extent the applicable
New Mortgaged Property is located in an area designated as a special flood zone
hazard by the Secretary of Housing and Urban Development, (2) is written in an

4



--------------------------------------------------------------------------------



 



amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the indebtedness
secured by such Mortgage or that may be extended to such maturity date and (B)
confirmation that the Borrowers have received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board.
     (iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the New Mortgaged Properties.
     (g) Appraisals; Leasehold Property Requirements. The Administrative Agent
shall have received a satisfactory appraisal of all fee owned and leasehold
properties from a firm reasonably satisfactory to the Administrative Agent for
each New Mortgaged Property on the Sixth Amendment Effective Date, provided
that, with respect to such New Mortgaged Property consisting of leasehold
interests, (A) the Borrower has delivered on or prior to the Sixth Amendment
Effective Date a related lease in recordable form (or a memorandum thereof in
recordable form) (unless under applicable law such recorded instrument is not
necessary in order for the Administrative Agent to have a perfected Lien on the
applicable New Mortgaged Property), (B) the applicable landlord executes and
delivers an agreement substantially the form attached as Exhibit D-4 to the
Credit Agreement, with such changes thereto as may be reasonably approved by the
Administrative Agent, or in the form attached hereto as Exhibit E, and
(C) subject to Section 7 below, a recent survey of the related leased real
property conforming to Section 5(f)(i) hereof, reasonably satisfactory to the
Administrative Agent (subject, in the case of surveys, to exceptions consented
to by the Administrative Agent in its sole discretion).
     (h) Environmental Matters. The Lenders shall have received a satisfactory
environmental review with respect to the New Mortgaged Properties.
     (i) Fees, etc. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
supported by customary documentation (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent), on or before the
Sixth Amendment Effective Date. All such amounts will be paid with proceeds of
Revolving Credit Loans made on the Sixth Amendment Effective Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Sixth Amendment Effective Date.
     (j) Resolutions, etc. On or before the Sixth Amendment Effective Date, all
corporate and other proceedings taken or to be taken in connection with this
Amendment shall be reasonably satisfactory in form and substance to
Administrative Agent and its counsel, and Administrative Agent and such counsel
shall have received all such

5



--------------------------------------------------------------------------------



 



counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
     (k) Borrower Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Sixth Amendment Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent.
     (l) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Fulbright & Jaworski L.L.P., counsel to the Loan
Parties, substantially in the form of Exhibit D; and
     (ii) the legal opinion of Kilpatrick Stockton LLP, Georgia.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Amendment as the Administrative Agent may
reasonably require and shall be addressed to the Administrative Agent and the
Lenders.
     (m) Consents, Approvals, etc. All material governmental and third party
approvals necessary in connection with the increase in the Revolving Credit
Facility, the continuing operations of the Loan Parties and the other
transactions contemplated hereby shall have been obtained and be in full force
and effect.
          6. Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):
     (a) Each Loan Party has the corporate power and authority, and the legal
right, to make, deliver and perform this Amendment and the Acknowledgment and
Consent (the “Amendment Documents ”) to which it is a party and, in the case of
the Borrower, to borrow under the Credit Agreement as amended hereby. Each Loan
Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Amendment Documents to which it is a
party and, in the case of the Borrower, to authorize the borrowings on the terms
and conditions of the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement ”). No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Amendment Documents, the
borrowings under the Amended Credit Agreement or the execution, delivery,
performance, validity or enforceability of this Amendment or the Acknowledgment
and Consent, except (i) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19 of the Credit Agreement. Each Amendment Document has
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws

6



--------------------------------------------------------------------------------



 



affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     (b) The execution, delivery and performance of the Amendment Documents, the
borrowings under the Amended Credit Agreement and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).
     (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Sixth Amendment Effective Date as if made on
and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).
     (d) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Sixth Amendment Effective Date.
     (e) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
          7. Post-Closing Covenant. On or prior to the date that is 30 days
after the Sixth Amendment Effective Date, the Borrower shall provide to the
Administrative Agent (i) (A) evidence reasonably satisfactory to the
Administrative Agent of flood insurance covering each of the sites numbered 185,
191, 194, 205 and 219 on Annex I attached hereto or (B) evidence reasonably
satisfactory to the Administrative Agent that such flood insurance is not
required under applicable law and (ii) all surveys required pursuant to
Section 5(f)(i) hereof and not previously delivered to the Administrative Agent
on or prior to the Sixth Amendment Effective Date.
          8. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          9. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on
          

7



--------------------------------------------------------------------------------



 




the part of the Borrower that would require the waiver or consent of the
Administrative Agent or the Lenders.
          10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          11. Miscellaneous. (a) This Amendment may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Amendment and the Lender Consent
Letters signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Amendment may be delivered by facsimile transmission
of the relevant signature pages hereof.
     (b) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).
[SIGNATURE PAGES FOLLOW]

8



--------------------------------------------------------------------------------



 



ANNEX 1
TO SIXTH AMENDMENT
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            MAPCO EXPRESS, INC.
      By:   /s/ Tony McLarty         Name:   Tony Mcarty        Title:   VP
Human Resources              By:   /s/ Edward Morgan         Name:   Edward
Morgan        Title:   Chief Financial Officer        LEHMAN COMMERCIAL PAPER
INC., as
Administrative Agent
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

9



--------------------------------------------------------------------------------



 



ANNEX 1
TO SIXTH AMENDMENT
ADDITIONAL MORTGAGED PROPERTY
AND REAL PROPERTY

                                                          LEASE PC #   SITE NAME
  ADDRESS   CITY   STATE   ZIP CODE   TYPE
164
  Fast Food & Fuel #164   630 South 3rd Ave   Chatsworth   GA     30705     Fee
165
  Fast Food & Fuel #165   6672 Alabama Hwy   Ringgold   GA     30735     Fee
166
  Fast Food & Fuel #166   955 Hwy 299   Wildwood   GA     30757     Fee
167
  Fast Food & Fuel #167   1914 Joe Frank Harris Pkwy   Cartersville   GA    
30120     Location Lease
168
  Fast Food & Fuel #168   326 West Line St   Calhoun   GA     30701     Location
Lease
169
  Fast Food & Fuel #169   1750 Lafayette Rd   Rossville   GA     30701    
Location Lease
170
  Fast Food & Fuel #170   1406 Cleveland Hwy   Dalton   GA     30721     Fee
171
  Fast Food & Fuel #171   815A Chickamauga Ave   Rossville   GA     30741    
Fee
172
  Fast Food & Fuel #172   1430 Kellogg Creek Rd   Acworth   GA     30101     Fee
174
  Fast Food & Fuel #174   1822 Dug Gap Rd   Dalton   GA     30720     Fee
175
  Fast Food & Fuel #175   200 Carbondale Rd   Dalton   GA     30720     Ground
Lease

 



--------------------------------------------------------------------------------



 



                                                          LEASE PC #   SITE NAME
  ADDRESS   CITY   STATE   ZIP CODE   TYPE
176
  Fast Food & Fuel #176   1729 Hwy 41 South   Dalton   GA     30720     Fee
177
  Fast Food & Fuel #177   324 Glenwood Ave   Dalton   GA     30720     Fee
178
  Fast Food & Fuel #178   1217 North 3rd Ave 411   Chatsworth   GA     30705    
Fee
180
  Fast Food & Fuel #180   2900 Airport Rd   Dalton   GA     30721     Location
Lease
181
  Fast Food & Fuel #181   Hwy 411 South   Chatsworth   GA     30705     Fee
182
  Fast Food & Fuel #182   1194 Hwy 76   Chatsworth   GA     30705     Location
Lease
183
  Fast Food & Fuel #183   901 Beaverdale Rd   Dalton   GA     30720     Fee
185
  Fast Food & Fuel #185   2210 Chattanooga Rd   Dalton   GA     30720     Fee
186
  Fast Food & Fuel #186   1402 US Hwy 41 South   Calhoun   GA     30701     Fee
187
  Fast Food & Fuel #187   399 Cloud Springs Rd   Fort Oglethorpe   GA     30742
    Fee
188
  Fast Food & Fuel #188   610 Chickamauga Ave   Rossville   GA     30741    
Location Lease
189
  Fast Food & Fuel #189   5090 Hwy 136   Trenton   GA     30752     Fee
190
  Fast Food & Fuel #190   405 Hwy 299   Wildwood   GA     30757     Fee

 



--------------------------------------------------------------------------------



 



                                                          LEASE PC #   SITE NAME
  ADDRESS   CITY   STATE   ZIP CODE   TYPE
191
  Fast Food & Fuel #191   315 Deerhead Cove Rd   Rising Fawn   GA     30738    
Ground Lease
193
  Fast Food & Fuel #193   2403 Cloud Springs Rd   Rossville   GA     30741    
Fee
194
  Fast Food & Fuel #194   104 GTM Parkway   Rockmart   GA     30153     Location
Lease
195
  Fast Food & Fuel #195   802 Cartersville Hwy   Rockmart   GA     30153    
Location Lease
199
  Fast Food & Fuel #199   118 Tennessee St   Cartersville   GA     30120     Fee
202
  Fast Food & Fuel #202   3410 Brainerd Rd   Chattanooga   TN     37411     Fee
203
  Fast Food & Fuel #203   4711 Brainerd Rd   Chattanooga   TN     37411     Fee
205
  Fast Food & Fuel #205   4500 Dayton Blvd   Red Bank   TN     37415     Fee
206
  Fast Food & Fuel #206   100 West 20th St   Chattanooga   TN     37415     Fee
207
  Fast Food & Fuel #207   5924 East Brainerd Rd   Chattanooga   TN     37421    
Fee
209
  Fast Food & Fuel #209   8604 North Hickory Valley Rd   Chattanooga   TN    
37416     Fee
210
  Fast Food & Fuel #210   1933 Hamill Rd   Chattanooga   TN     37343     Fee
215
  Fast Food & Fuel #215   3709 Cummings Hwy   Chattanooga   TN     37419     Fee

 



--------------------------------------------------------------------------------



 



                                                          LEASE PC #   SITE NAME
  ADDRESS   CITY   STATE   ZIP CODE   TYPE
218
  Fast Food & Fuel #218   2293 APD 4   Cleveland   TN     37312     Location
Lease
219
  Fast Food & Fuel #219   2727 Rossville Blvd   Chattanooga   TN     37404    
Fee
220
  Fast Food & Fuel #220   140 Rowland Dr   Jasper   TN     37347     Fee

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SIXTH AMENDMENT
ACKNOWLEDGEMENT AND CONSENT
          Reference is made to the Sixth Amendment, dated as of July 13, 2006
(as amended by the First Amendment, dated as of August 18, 2005, the Second
Amendment, dated as of October 11, 2005, the Third Amendment, dated as of
December 15, 2005, the Fourth Amendment, dated as of April 18, 2006, the Fifth
Amendment, dated as of June 14, 2006, and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MAPCO
EXPRESS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), LEHMAN BROTHERS INC., as advisor, sole lead arranger
and sole bookrunner (in such capacity, the “Arranger”), SUNTRUST BANK, as
syndication agent (in such capacity, the “Syndication Agent”), BANK LEUMI USA,
as co-administrative agent (in such capacity, the “Co-Administrative Agent”),
and LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Guarantee and Collateral Agreement, dated
as of April 28, 2005 (as amended, supplemented or otherwise modified in writing
from time to time, the “Guarantee and Collateral Agreement”), made by each of
the signatories thereto (together with any other entity that may become a party
thereto as provided therein, the “Grantors”), in favor of the Administrative
Agent for the benefit of the Secured Parties. Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement are used
herein as therein defined.
          Each of the undersigned parties to the Guarantee and Collateral
Agreement and the other Security Documents hereby (a) consents to the
transactions contemplated by the Sixth Amendment and (b) acknowledges and agrees
that the guarantees and grants of security interests made by such party
contained in the Guarantee and Collateral Agreement and the other Security
Documents are, and shall remain, in full force and effect after giving effect to
the Sixth Amendment.
          THIS ACKNOWLEDGEMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this
Acknowledgement and Consent to be duly executed and delivered by their
respective proper and duly authorized officers as of July 13, 2006.

            DELEK US HOLDINGS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:           MAPCO EXPRESS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:           GASOLINE ASSOCIATED SERVICES, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page to Acknowledgment and Consent

 



--------------------------------------------------------------------------------



 



            LIBERTY WHOLESALE CO., INC.
      By:           Name:           Title:                 By:           Name:  
        Title:           WILLIAMSON OIL CO., INC.
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page to Acknowledgment and Consent

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO
SIXTH AMENDMENT
FORM OF NEW LENDER SUPPLEMENT
          SUPPLEMENT, dated July 13, 2006 to the AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of April 28, 2005 (as amended by the First Amendment, dated
as of August 18, 2005, the Second Amendment, dated as of October 11, 2005, the
Third Amendment, dated as of December 15, 2005, the Fourth Amendment, dated as
of April 18, 2006, the Fifth Amendment, dated as of June 14, 2006, and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS
INC., as advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”) and as Swing
Line Lender.
WITNESSETH:
          WHEREAS, the Borrower has requested that the Total Revolving Credit
Commitments be increased by $50,000,000 to $120,000,000 pursuant to the Sixth
Amendment to the Credit Agreement, dated as of the date hereof (the “Sixth
Amendment”);
          WHEREAS, the Sixth Amendment provides in Section 4 thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement in accordance with the terms
thereof by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
          WHEREAS, the undersigned was not an original party to the Credit
Agreement but now desires to become a party thereto;
          NOW, THEREFORE, the undersigned hereby agrees as follows:
          1. The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent, become a Revolving Credit Lender for
all purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Revolving Credit Commitment of $                    .
          2. The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any

 



--------------------------------------------------------------------------------



 



instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; and (e) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, without limitation, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.18 of the Credit Agreement.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
          4. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            [INSERT NAME OF LENDER]
      By:           Name:           Title:      

Signature Page to New Lender Supplement





--------------------------------------------------------------------------------



 



         

Accepted this 13th day of
July, 2006.

          MAPCO EXPRESS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:           Accepted this 13th day of
July, 2006.

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and Swing Line Lender
      By:           Name:           Title:           BANK LEUMI USA,
as Issuing Lender
      By:           Name:           Title:          
                                              ,
as Issuing Lender
            By:           Name:           Title:          

Signature Page to New Lender Supplement





--------------------------------------------------------------------------------



 



EXHIBIT C TO
SIXTH AMENDMENT
FORM OF
REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT
          SUPPLEMENT, dated July 13, 2006 to the AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of April 28, 2005 (as amended by the First Amendment, dated
as of August 18, 2005, the Second Amendment, dated as of October 11, 2005, the
Third Amendment, dated as of December 15, 2005, the Fourth Amendment, dated as
of April 18, 2006, the Fifth Amendment, dated as of June 14, 2006, and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS
INC., as advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”) and as Swing
Line Lender.
WITNESSETH:
          WHEREAS, the Borrower has requested that the Total Revolving Credit
Commitments be increased by $50,000,000 to $120,000,000 pursuant to the Sixth
Amendment to the Credit Agreement, dated as of the date hereof (the “Sixth
Amendment”);
          WHEREAS, pursuant to the provisions of Section 4(b) of the Sixth
Amendment, the undersigned may increase the amount of its Revolving Credit
Commitment in accordance with the terms thereof by executing and delivering to
the Borrower and the Administrative Agent a supplement to the Credit Agreement
in substantially the form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Revolving Credit Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
          1. Subject to the terms and conditions of the Credit Agreement, that
on the date this Supplement is accepted by the Borrower and the Administrative
Agent it shall have its Revolving Credit Commitment increased by
$                                        , thereby making the amount of its
Revolving Credit Commitment $                                        .
          2. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            [INSERT NAME OF LENDER]
      By:           Name:           Title:        

Signature Page to Revolving Credit Commitment Increase Supplement

 



--------------------------------------------------------------------------------



 



Accepted this       day of July, 2006.

          MAPCO EXPRESS, INC.
      By:         Name:           Title:                 By:         Name:      
    Title:        

 



--------------------------------------------------------------------------------



 



          LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and Swing Line Lender
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          BANK LEUMI USA,
as Issuing Lender
      By:           Name:           Title:                   ,    as Issuing
Lender                  By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



Fulbright & Jaworski l.l.p.
A Registered Limited Liability Partnership
666 Fifth Avenue, 31st Floor
New York, New York 10103-3198
www.fulbright.com

      telephone: (212) 318-3000   facsimile: (212) 318-3400

July 13, 2006
Lehman Commercial Paper Inc.,
as Administrative Agent
and
Each of the Lenders party to the
Credit Agreement referred to below:
     We have acted as special counsel to MAPCO Express, Inc., a Delaware
corporation (the “Borrower”), Delek US Holdings, Inc., a Delaware corporation
(“Holdings”), and each of the entities listed on Annex A attached hereto
(together with the Borrower and Holdings, each a “Loan Party” and collectively
the “Loan Parties”), in connection with the Sixth Amendment (the “Sixth
Amendment”) to the Amended and Restated Credit Agreement, dated as of April 28,
2005 (such agreement, excluding the schedules and exhibits thereto and as
amended by the First Amendment, dated as of August 18, 2005, the Second
Amendment, dated as of October 11, 2005, the Third Amendment, dated as of
December 15, 2005, the Fourth Amendment, dated as of April 18, 2006, the Fifth
Amendment, dated as of June 14, 2006, and the Sixth Amendment, the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
Lehman Brothers Inc., as advisor, sole lead arranger and sole bookrunner,
SunTrust Bank, as syndication agent, Bank Leumi USA, as co-administrative agent,
and Lehman Commercial Paper Inc., as administrative agent (in such capacity, the
“Administrative Agent”), and the other Transaction Documents (as defined below).
     In such capacity, we have been asked to render certain opinions in
connection with the Sixth Amendment. All capitalized terms used, but not
otherwise defined herein, shall have the respective meanings set forth in the
Credit Agreement. In arriving at the opinions expressed below, we have examined
and relied on the originals, or copies certified or otherwise identified to our
satisfaction, of each of the following (each of which, other than the
Supplements (as defined below) is dated on or as of the date hereof):

  (1)   the Sixth Amendment;     (2)   the Acknowledgment and Consent executed
by each of the Loan Parties (the “Acknowledgement and Consent”);     (3)   the
Revolving Credit Commitment Increase Supplements, executed by the Borrower and
each applicable Lender increasing its Revolving Credit Commitment dated as of
the dates stated thereon, and the Revolving Credit New

Houston • New York • Washington DC • Austin • Dallas • Los Angeles • Minneapolis
• San Antonio • Hong Kong • London • Munich

 



--------------------------------------------------------------------------------



 



Lehman Commercial Paper Inc., as Administrative Agent
The Lenders Party to the Credit Agreement
July 13, 2006
Page 2

      Lender Supplement, executed by the Borrower and the new Lender
(collectively, the “Supplements”); and     (4)   the Mortgages executed by the
Borrower and the relevant trustee in connection with each relevant New Mortgaged
Property (collectively, the “Real Property Documents”).

     The documents listed in items (1) through (3) above are hereinafter
referred to collectively as the “Loan Documents.” The documents listed in items
(1) through (4) above are hereinafter referred to collectively as the
“Transaction Documents.”
     As to certain questions of fact relevant to the opinions expressed below,
we have relied upon statements and certificates of representatives of the
Borrower and the other Loan Parties, and of public officials and upon
representations and warranties made in the Transaction Documents (other than
those which are expressed herein as our opinions). We have examined such
certificates of public officials and such other persons referred to herein, and
we have made no effort to verify independently the facts set forth in such
certificates and in the Transaction Documents; however, nothing has come to our
knowledge that contradicts any such facts. We have also assumed the due
execution and delivery by you, pursuant to due authorization by you, of the
Transaction Documents to which you are a party, and the enforceability against
you of the Transaction Documents to which you are a party or a beneficiary.
     In rendering the following opinions, we have assumed (i) the genuineness of
all signatures on the documents reviewed by us, (ii) the authenticity of all
documents submitted to us as originals, (iii) the conformity to the originals of
all documents submitted to us as copies, (iv) that each party to the Transaction
Documents other than the Loan Parties (A) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (B) has
full power, authority, and legal right to execute, deliver, and perform its
obligations under the Transaction Documents to which it is a party, (C) has duly
authorized by all requisite action its execution, delivery, and performance
thereof, and (D) pursuant to such authority, has duly executed and delivered
such Transaction Documents by its duly authorized officers, (v) the legal
capacity of all natural persons executing the Transaction Documents, and
(vi) that there are no oral or written statements or agreements that modify,
amend or vary, or purport to modify, amend or vary, any of the terms of the
Transaction Documents.
     In rendering the opinions expressed herein, we have also assumed that with
respect to each Loan Party listed on Annex A attached hereto, (a) such Loan
Party is validly existing and in good standing as a corporation in its
respective jurisdiction of organization, (b) the execution and delivery by such
Loan Party of each Transaction Document to which it is a party, and the
performance by such Loan Party of its obligations thereunder, are within its
corporate power and authority and have been duly authorized by all corporate
action, (c) the Transaction Documents to which such Loan Party is a party have
been duly executed and delivered by such Loan Party, and (d) the execution and
delivery of the Transaction Documents and the fulfillment of the

 



--------------------------------------------------------------------------------



 



Lehman Commercial Paper Inc., as Administrative Agent
The Lenders Party to the Credit Agreement
July 13, 2006
Page 3
respective terms and conditions by such Loan Party, the consummation by such
Loan Party of the respective transactions contemplated thereby and the
performance by such Loan Party of its obligations under the Transaction
Documents to which it is a party will not result in a breach of, or constitute a
default under, its respective organizational documents.
     In rendering the opinions expressed herein, we have also assumed that
(i) no order, consent, approval, license or authorization of, or filing,
recording or registration with, or exemption by, any court, governmental body or
authority, or any subdivision thereof, is required to authorize or is required
in connection with, the execution and delivery by any person or entity
identified in any Transaction Document as a party thereto, or in connection with
the performance of its obligations thereunder or the consummation of the
transactions contemplated thereby, other than those that have been obtained or
made and are in full force and effect (provided, that we make no such assumption
with respect to consents, authorizations or approvals and the like applicable to
the Loan Parties to the extent expressed in our opinion rendered in paragraph 6
below), and (ii) the Administrative Agent has been and is the duly appointed
agent of each of the other Lenders.
     Based upon the foregoing, and upon an examination of such questions of law
as we have considered necessary or appropriate for the purpose of this opinion,
and subject to the assumptions, exceptions, qualifications and limitations set
forth herein, we advise you that, in our opinion:

  1.   Each of the Borrower and Holdings is duly organized, validly existing and
in good standing as a corporation in the State of Delaware.     2.   The
execution and delivery by each of the Borrower and Holdings of each Transaction
Document to which it is a party, and its performance of its obligations
thereunder and the granting of the security interests to be granted by it
pursuant to the Real Property Documents, are within its corporate power and
authority and have been duly authorized by all requisite corporate action.    
3.   Each Loan Document to which Borrower or Holdings is a party has been duly
executed and delivered by each of the Borrower or Holdings, as the case may be.
    4.   Each of the Loan Documents constitutes the legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its respective terms.     5.   The execution
and delivery of the Transaction Documents and the fulfillment of the respective
terms and conditions thereof by each Loan Party, its borrowings in accordance
with the Loan Documents, the granting of the security interests to be granted by
it pursuant to the Real Property Documents, and the performance by each such
Loan Party of its payment obligations under the Transaction

 



--------------------------------------------------------------------------------



 



Lehman Commercial Paper Inc., as Administrative Agent
The Lenders Party to the Credit Agreement
July 13, 2006
Page 4

      Documents to which such Loan Party is a party, (i) will not result in the
case of the Borrower or Holdings in any violation of (A) its Organizational
Documents or (B) any federal or New York statute or the General Corporation Law
of the State of Delaware or any rule or regulation issued pursuant to any New
York or federal statute or the General Corporation Law of the State of Delaware
or any order known to us issued by any court or Governmental Authority and
(ii) in the case of each Loan Party, will not conflict with or constitute a
default under, or result in the creation of any lien or security interest in its
properties pursuant to, the terms of any agreement listed on Annex B. For
purposes hereof, the term “Organizational Documents” shall mean the respective
certificate of incorporation and bylaws of Borrower and Holdings; provided,
however, notwithstanding the foregoing, for purposes hereof the term
“Organizational Documents” shall only be deemed to refer to these documents that
have been attached to the secretary’s certificates of the Borrower and Holdings
delivered to counsel for the Administrative Agent concurrently herewith.     6.
  No consent, authorization or approval or other action by, and no notice to or
filing with, any New York State or United States Governmental Authority under
any Applicable Law (as defined below), is required in connection with the due
execution and delivery by any Loan Party of the Sixth Amendment, the borrowings
by any Loan Party in accordance with the terms of the Loan Documents, or the
performance of its payment obligations thereunder, all of which, except filings
and recordings required to be made in connection with (i) the Real Property
Documents, (ii) the New Mortgaged Properties and existing Mortgaged Properties
affected by the transactions contemplated by the Sixth Amendment and (iii) the
consents, waivers, approvals, filings and registrations described on
Schedule 4.4 to the Credit Agreement, have been obtained, filed or made and, to
the best of our knowledge, remain in full force and effect.     7.   To our
knowledge, there is no pending or threatened action, suit or proceeding against
any Loan Party before any court, arbitrator, or Governmental Authority which
purports to question the validity of the Loan Documents.     8.   None of the
Loan Parties is an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.     9.   The execution and delivery
of the Sixth Amendment by the Borrower and the making of the Loans under the
Credit Agreement will not violate Regulations T, U and X of the Board of
Governors of the Federal Reserve System.

     The foregoing opinions are subject to the following assumptions,
exceptions, qualifications and limitations:

 



--------------------------------------------------------------------------------



 



Lehman Commercial Paper Inc., as Administrative Agent
The Lenders Party to the Credit Agreement
July 13, 2006
Page 5
A. The foregoing opinions are limited to matters under and governed by the laws
of the State of New York, the General Corporation Law of the State of Delaware,
and applicable Federal laws of the United States of America which, in our
experience, are normally applicable to the transactions provided for in the Loan
Documents, in each case, however, exclusive of, and without regard to, any
Excluded Laws (collectively, the “Applicable Laws”). The term “Excluded Laws”
means all (1) municipal, political subdivision (whether at the federal, state,
regional or local level), local and county ordinances, statutes, administrative
decisions, laws, rules and regulations, and (2) statutes, laws, rules and
regulations relating to securities, in each case with respect to each of the
foregoing, (i) as interpreted, construed or enforced pursuant to any judicial,
arbitral or other decision or pronouncement, (ii) as in effect in any
jurisdiction, including, without limitation, any State of the United States of
America and the United States of America, and (iii) including, without
limitation, any and all authorizations, permits, consents, applications,
licenses, approvals, filings, registrations, publications, exemptions and the
like required by any of them. To the extent that any of the Transaction
Documents is governed by the laws of any jurisdiction other than the federal
laws of the United States or the law of the State of New York, our opinion
relating to those documents is based solely upon the plain meaning of their
language, without regard to interpretation or construction that might be
indicated by the laws governing those Transaction Documents.
B. In rendering our opinions in paragraph 1 above with respect to existence and
good standing, we have relied solely upon the good standing certificates issued
by the Secretary of State of the State of Delaware previously provided by our
firm to counsel for the Administrative Agent, and such opinions are limited to
the dates of such certificates.
C. The opinions in paragraph 4 above regarding the enforceability of the Loan
Documents are subject to the following:

  1.   The enforceability of the Loan Documents and the enforceability of any
security interests created thereby may be limited or affected by (a) bankruptcy,
insolvency, reorganization, moratorium, liquidation, fraudulent transfer,
fraudulent conveyance, preferential transfer and other similar laws (including
court decisions) now or hereafter in effect and affecting the rights and
remedies of creditors generally or providing for the relief of debtors, (b) the
refusal of a particular court to grant or judicial discretion in granting
(i) equitable remedies, including, without limiting the generality of the
foregoing, specific performance and injunctive relief, or (ii) a particular
remedy sought under any of the Loan Documents as opposed to another remedy
provided for therein or another remedy available at law or in equity, and
(c) general principles of equity (regardless of whether such remedies are sought
in a proceeding in equity or at law).     2.   In rendering the foregoing
opinions, we express no opinion as to (a) provisions in the Loan Documents that
purport (i) to waive, affect or alter rights or defenses of

 



--------------------------------------------------------------------------------



 



Lehman Commercial Paper Inc., as Administrative Agent
The Lenders Party to the Credit Agreement
July 13, 2006
Page 6

      any party which, in each case, as a matter of law or equity, may not be
waived, affected or altered, or (ii) to establish evidentiary standards or
characterizations in relation to terms in the Loan Documents, (b) the legality,
validity, enforceability or binding effect of provisions of the Loan Documents
prohibited by public policy or which might require indemnification or
contribution for losses or expenses caused by gross negligence, willful
misconduct, fraud or illegality of a party otherwise entitled to indemnification
or contribution, (c) provisions in the Loan Documents that provide for the
enforcement of any judgment in currency other than dollars, (d) the effect of
any provision of the Loan Documents which is intended to permit modification
thereof only by means of an agreement signed in writing by the parties thereto,
or (e) provisions in the Loan Documents that provide that any Person purchasing
a participation from a Lender or other Person may exercise set-off or similar
rights with respect to such participation or that any Lender or any other Person
may exercise set-off or similar rights other than in accordance with applicable
law.     3.   We note that the enforceability of specific provisions of the Loan
Documents may be subject to standards of reasonableness, care and diligence and
“good faith” limitations and obligations such as those provided in §§1-102(3),
1-203 and 1-208 and other provisions of the Uniform Commercial Code in effect in
the State of New York, applicable principles of common law and judicial
decisions.     4.   We have assumed that the Lenders will enforce and perform
each Loan Document in compliance with the provisions thereof and all
requirements of applicable law.     5.   In connection with the provisions of
the Loan Documents whereby the parties submit to the jurisdiction of the courts
of the United States of America located in the State of New York, we note the
limitations of 28 U.S.C. §§1331 and 1332 on subject matter jurisdiction of the
federal courts. In connection with the provisions of the Loan Documents which
relate to forum selection of the courts of the United States located in the
Borough of Manhattan, City of New York and State of New York (including, without
limitation, any waiver of any objection to venue or any objection that a court
is an inconvenient forum), we note such court’s discretion to transfer an action
from one federal court to another under 28 U.S.C. §1404(a).

D. In rendering our opinion in paragraphs 5 and 9 above, we have assumed that
the Borrower will comply with the provisions of the Credit Agreement as to the
use of Loan proceeds.
E. We express no opinion herein as to the creation, perfection, priority or
enforceability of any Liens or security interests.

 



--------------------------------------------------------------------------------



 



Lehman Commercial Paper Inc., as Administrative Agent
The Lenders Party to the Credit Agreement
July 13, 2006
Page 7
F. With respect to references herein to “known to us” or “to our knowledge” or
words or phrases of similar import (whether or not modified by any additional
phrases), such references mean the actual, current knowledge of those attorneys
of this Firm currently responsible for the affairs of Holdings and the Borrower,
after making any inquiries of other attorneys of this Firm that we consider
appropriate for the opinions expressed herein. We call your attention to the
fact that we have not reviewed the records of any federal, state or county
Governmental Authority or any court records.
     The opinions expressed herein are solely for the benefit of, and may only
be relied upon by, the Administrative Agent and the Lenders. This opinion may
not be furnished to (except in connection with any legal or arbitral proceedings
or as may be required by applicable law, and in such event, as shall be directed
or required incident thereto pursuant to a duly issued subpoena, writ, order or
other legal process), or relied upon by, any other Person without the prior
written consent of this Firm. The opinions expressed herein are as of the date
hereof or, to the extent a reference to a certificate or other document is made
herein, to such date, and we make no undertaking to amend or supplement such
opinions as facts and circumstances come to our attention or changes in the law
occur which could affect such opinions.

            Very truly yours,


Fulbright & Jaworski L.L.P.
                     

 



--------------------------------------------------------------------------------



 



         

ANNEX A
ADDITIONAL LOAN PARTIES
Williamson Oil Co., Inc., an Alabama corporation
Liberty Wholesale Co., Inc., an Alabama corporation
Gasoline Associated Services, Inc., an Alabama corporation

 



--------------------------------------------------------------------------------



 



ANNEX B
SCHEDULED AGREEMENTS
Distribution Service Agreement dated as of January 1, 2005 between MAPCO Express
and McLane Company, Inc. d/b/a McLane Grocery Distribution
RPC Agreement dated as of May 30, 2001 between MAPCO Express and Williams
Refining & Marketing, LLC
Assignment of the RPC Agreement between Williams Refining & Marketing, LLC and
MAPCO Express, Inc., dated May 30, 2001, from The Premcor Refining Group, Inc.
to Valero Marketing and Supply Company, effective December 1, 2005.

 



--------------------------------------------------------------------------------



 



EXHIBIT E TO
SIXTH AMENDMENT
FORM OF LANDLORD’S CONSENT

 



--------------------------------------------------------------------------------



 



Store No. 167
CONSENT AGREEMENT

     
Landlord:
  Ernest B. Adcock
 
   
Tenant:
  Worth L. Thompson
 
   
Lease and Amendments (collectively, the “Lease”):
  See Exhibit A
 
   
Premises:
  15 Wolf Ridge Trail, N.E. White, Georgia 30184

For Ten and No/100 Dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the undersigned
agree as follows:

1.   Landlord is the owner of the Premises and leases the same to Tenant under
the terms of the Lease. Landlord understands that MAPCO Express, Inc. or one of
its parent, subsidiary or affiliated companies (collectively, “MAPCO”) is
contemplating the purchase of the convenience store on the Premises and is
relying on this Consent in connection therewith. Landlord consents to the
assignment of the Lease to MAPCO; provided nothing herein shall be deemed to
require Landlord’s consent to any future assignment of the Lease or subletting
of the Premises, unless expressly required under the Lease, as amended hereby.
Upon delivery to the undersigned of a copy of an assignment and assumption
agreement executed by Tenant and MAPCO wherein MAPCO assumes all obligations of
Tenant from a date certain, all obligations of Lessee under the Lease shall
terminate and Tenant shall have no further liability to Landlord. No further
documentation will be necessary to effect such termination.   2.   Landlord
certifies for the benefit of MAPCO (and its successors, assigns and lenders)
that: (i) Landlord is the owner of the Premises and the landlord under the
Lease; (ii) a true, accurate and complete copy or description of the Lease is
set forth on Exhibit A, including, but not limited to, all amendments,
supplements, modifications and extensions thereto; (iii) the Lease is in full
force and effect and constitutes the entire agreement between Landlord and
Tenant related to the Premises; (iv) the term of the Lease commenced on March 1,
2001 and, as extended by the first (1st) of four (4) renewal terms available to
Tenant under the Lease, will expire on April 1, 2011, unless the same is further
extended in accordance with the terms of the Lease; (v) the current monthly rent
under the Lease is $3,250.00 per month and has been paid through the end of
June, 2006; (vi) neither Landlord nor Tenant is in default under the Lease and
no matter exists that with the giving of notice, the passage of time or both
would constitute such a default; (vii) the Lease is enforceable against Landlord
in accordance with its terms; and (viii) Landlord has not entered into or
granted any mortgages, deeds of trust, deeds to secure debt or other liens
encumbering the Premises or the Lease.   3.   To the extent necessary, the Lease
is hereby modified to permit, without Landlord’s consent, Tenant and its
successors and assigns to: (i) assign the Lease or sublet the Premises to any
parent, subsidiary or affiliated company of Tenant, any company resulting from a
merger or consolidation involving Tenant or any company purchasing all or more
than twenty (20) stores of Tenant (and its affiliates); and (ii) mortgage,
pledge, encumber, hypothecate or assign as security the Lease and the leasehold
estate created thereby (collectively, a “Leasehold Mortgage”). Landlord agrees
to promptly execute any instrument reasonably requested by the holder or
beneficiary of a Leasehold Mortgage (the “Leasehold Mortgagee”) for purposes of
protecting its interest in the Lease and the leasehold estate created thereby
(the “Leasehold Estate”). Without limiting the generality of the foregoing,
Landlord agrees to afford each Leasehold Mortgagee the rights and protections
set forth on Exhibit B.

               IN WITNESS WHEREOF, this Consent is executed as of June 1, 2006.

            LANDLORD:
      By:   /s/ Ernest B. Adcock         Ernest B. Adcock           

-1-



--------------------------------------------------------------------------------



 



         

EXHIBIT B
MORTGAGEE PROTECTIONS

(i)   Upon receipt of the name and address of any Leasehold Mortgagee, Landlord
shall give the Leasehold Mortgagee written notice of and an opportunity to cure
any tenant default under the Lease (a “Tenant Default”). Following its receipt
of written notice of a Tenant Default from Landlord, a Leasehold Mortgagee shall
have 60 days to cure such Tenant Default; provided if the Tenant Default
reasonably cannot be cured within such 60 day period, the Leasehold Mortgagee
shall have such additional time as is required to cure such Tenant Default so
long as the Leasehold Mortgagee is diligently endeavoring to remedy the same,
including, without limitation, such time as is necessary to obtain possession of
the Premises by foreclosure or other means. So long as a Leasehold Mortgagee
cures a Tenant Default within the periods provided herein, Landlord shall not
terminate the Lease, retake possession of the Premises or exercise any other
remedies on account of such Tenant Default.   (ii)   Landlord will not amend,
modify or terminate the Lease without the written consent of the Leasehold
Mortgagee.   (iii)   If requested by the Leasehold Mortgagee, Landlord will
enter into a new lease with the Leasehold Mortgagee, following the early
termination or rejection of the Lease (including, without limitation, any
termination of the lease pursuant to Section 365(a) of the Bankruptcy Code, 11
U.S.C. §365(a), as amended, or any successor statute thereto), on terms
identical to those of the Lease for the remainder of the term thereof, with the
Leasehold Mortgagee having the benefit of all renewal or extension rights set
forth in the Lease.   (iv)   Landlord’s consent shall not be required for any
transfer of the Lease and the Leasehold Estate as a result of a foreclosure (or
any conveyance in lieu of foreclosure) or for any transfer of the same by a
Leasehold Mortgagee following foreclosure (or a conveyance in lieu of
foreclosure).   (v)   No Leasehold Mortgagee, simply by virtue of its lien on
the Leasehold Estate, shall be deemed to have assumed any of the obligations or
liabilities of Tenant under the Lease. A Leasehold Mortgagee who takes title to
the Leasehold Estate or enters into a new lease with Landlord pursuant to this
agreement shall be responsible for the performance of the Tenant’s obligations
under the Lease or such new lease to the extent, but only to the extent, the
same first arise during and relate to the period that it is the tenant under the
Lease or such new lease, but not the period after the assignment of the Lease or
the new lease, as applicable, to any third party who assumes the tenant’s
obligations under the same arising from and after such assignment.

-3-